ORDER

PER CURIAM.
This case is the result of the City of St. Louis’s efforts to decrease its pension costs for its firefighters’ pension plan, which were exceeding 50 percent of the actual payroll of active duty firefighters annually. Plaintiffs, the Firemen’s Retirement System of St. Louis (“FRS”), its Board of Trustees (“Board”), and Plaintiff-Intervenors, three individual active firefighters and one retired firefighter from *715the International Association of Fire Fighters Local 73 (“IAFF Local 78”), appeal from the trial court’s judgment, finding the City of St. Louis’s (“the City”) Board Bill 109 valid, Board Bill 11 invalid, and denying Plaintiffs’ and Plaintiffs-In-tervenors’ injunction and stay of execution pending appeal. Board Bill 11 amended the Revised Code of the City of St. Louis (“RCC”), Chapter 4.18, which had created the FRS in 1960, such that the Board would be prohibited from contesting actions taken by the City with respect to the “establishment, design, amendment or termination of the FRS, or any other action taken by the City in its capacity as settlor of the FRS or employer of plan members; and shall not authorize the expenditure of any assets of the FRS to fund any such contests or challenge.” ' Board Bill 109, enacted on September 28, 2012, amended Board Bill 12, which created the Firefighters’ Retirement Plan (“FRP”) (the “successor plan”) and adopted a comprehensive substitute pension plan for City firefighters. Board Bill 109 allowed Chapter 4.18 and the FRS to continue in existence, but freeze FRS benefits as of February 1, 2013, paying from the FRS the benefits accrued based on service and salary to the effective date, and accruing under the FRP all benefits due to future service and salary increases. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).